Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/536,989, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior filed application does not provide adequate support or enable the following subject matter recited in claim 1 (emphasis noted).
“obtaining, by an edge device, one or more respective requests from a plurality of user devices to access content, wherein one or more first user devices, of the plurality of user devices, is associated with the edge device, and one or more second user devices, of the plurality of user devices, is associated with another edge device,”

determining, by the edge device, a total number of the plurality of user devices satisfying a threshold” 

The prior filed application does not provide adequate support or enable the following subject matter recited in claim 8.


determine whether a total number of the plurality of user devices satisfies a threshold; 

determine, based on the total number of the plurality of user devices satisfying the threshold, a latency requirement associated with the content; 

The prior filed application does not provide adequate support or enable the following subject matter recited in claim 15.
obtain, via a base station, one or more respective requests from a plurality of user devices to access content, wherein one or more first user devices, of the plurality of user devices, is associated with the edge device, and one or more second user devices, of the plurality of user devices, is associated with another edge device; 

determine whether a total number of the plurality of user devices satisfies a threshold; 

determine, based on the total number of the plurality of user devices satisfying the threshold, a latency requirement associated with the content;

The specification describes an edge device, i.e. MEC device A, obtaining requests from user devices associated with the edge device (para. [0017]).  The specification further describes the edge device obtaining information about user devices, associated with another edge device, from the other edge device (para. [0033] MEC device A may obtain information about user devices B requesting the content. For example, MEC device A may obtain the information from MEC device B).  The specification does not disclose the edge device obtaining requests from user devices associated with another edge device.
The specification describes a first edge device (MEC device A) determining a total number of user devices associated with the first edge device (para. [0019] MEC device A may determine total number of one or more user devices A) and determining whether the total number of user devices, associated with the first edge device, satisfy the threshold (para. [0020] MEC device A may determine that the total number of the one or more user devices A satisfies the threshold).  The specification describes the first edge device (MEC device A) determining a total number of user devices associated with a second edge device (para. [0033] MEC device A may process the information to determine the total number of the one or more user devices B) and determining whether the total number of user devices, associated with the second edge device, satisfy the threshold (para. [0034] MEC device A may determine whether the total number of the one or more user devices B satisfies the threshold).  The specification does not describe the first edge device determining a total number of user devices associated with both the first edge device and a second edge device and determining that the total number of user devices (that includes user devices of the first edge device and user devices of the second edge device) satisfy the threshold.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on December 1, 2020 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites in part, “determining, by the edge device, a total number of the plurality of user devices satisfying a threshold” followed by “determining, by the edge device and based on the total number of the one or more first user devices satisfying the threshold, a latency requirement associated with the content.” (emphasis noted)  There is insufficient antecedent basis for “the total number of the one or more first user devices satisfying the threshold” because the prior step recites a total number of the plurality of user devices satisfying a threshold.”  It is not clear which total number, “of the plurality of user devices” or “of the one or more first user devices,” is used to determine the latency requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 13-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaypak et al. US Patent Publication No. 2018/0367604 (“Kodaypak”) in view of Sherf et al. US Patent Publication No. 2017/0201571 (“Sherf”), Lou et al. US Patent Publication No. 2020/0178260 (“Lou”), and Li et al. US Patent Publication No. 2009/0323575 (“Li”).

Regarding claim 1, Kodaypak teaches a method, comprising: 
obtaining, by an device, one or more respective requests from a plurality of user devices to access content, wherein one or more first user devices, of the plurality of user devices, is associated with the device (para. [0015] media content. para. [0030] group communications, such as broadcast and/or multicast techniques.  para. [0031] multimedia broadcast/multicast service. para. [0079] request for group communication); 
determining, by the device, a latency requirement associated with the content (para. [0023] application can pose QoS requirements.  para. [0080] node selection criteria.  para. [0081] applied to all requests for GCS service, criteria can be provided by one of a requesting entity.  claim 2. latency factors); 
determining, by the device, whether the device can satisfy the latency requirement (para. [0052] engine 224… incorporated into GCS-AS 202.  para. [0053] engine 224… perform node selection 
selectively causing, by the device and based on determining whether the device can satisfy the latency requirement, the device or a different device to send the content to the plurality of user devices via the base station (para. [0085] identifying a particular network node that satisfies the criteria), 
wherein the device is caused to send the content to the one or more first user devices when the device can satisfy the latency requirement, or wherein the different device is caused to send the content to the plurality of user devices when the device cannot satisfy the latency requirement (para. [0085] to the extent that the selection have not been satisfied, identify alternative candidate GCS network node based on request.  para. [0087] GCS datagrams or packets can be directed to the UE 108).
Kodaypak does not teach: 
that the device and the different device are edge devices;
wherein one or more second user devices, of the plurality of user devices, is associated with another edge device;
determining, by the edge device, a total number of the plurality of user devices satisfying a threshold; 
determining, by the edge device and based on the total number of the one or more first user devices satisfying the threshold, a latency requirement associated with the content.
Sherf discloses obtaining, by an edge device, one or more respective requests from one or more user devices to access content; and selectively causing, by the edge device, the edge device or a different edge device to send the content to the one or more user devices (para. [0053] content request… from one or more of the client devices.  para. [0059] using the edge servers as the management and/or delivery servers.  para. [0173] select… delivery server evaluated to provide best performance, performance criteria… latency, quality of service (QoS).  para. [0082] single server comprising both the management server 220 and the delivery server 210.  para. [0078] delivery servers 210 and/or the management server 220 may be utilized through one or more edge servers).  It would have been obvious to one of ordinary response time to the content request… may be significantly reduced.  reducing significantly the latency for providing requested content object(s)).
Lou teaches a device obtaining one or more requests from a plurality of user devices to access content, wherein one or more first user devices, of the plurality of user devices, is associated with a device, and one or more second user devices, of the plurality of user devices, is associated with another device; and determining, by the device, a total number of the plurality of user devices satisfying a threshold (para. [0079] base station, third base station.  para. [0080] determining a number of requests received at the server.  determining whether the number of requests exceed a threshold.  select a cellular broadcast tower (CBT) to transmit data to the mobile device.  para. [0082] first base station 210 may represent one CBT).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kodaypak and Sherf with Lou’s disclosure such that the edge device obtains requests from user devices associated with different devices and determining that the total number of user devices requesting content satisfy a threshold.  One of ordinary skill in the art would have been motivated to do so for benefits of providing for optimal use of network resources by reserving resources for providing data until the threshold is satisfied (para. [0086]).
Li discloses determining, by a device, a total number of the one or more user devices (para. [0037] based on the number of remote devices requesting common content); determining, by the device, that the total number of the one or more user devices satisfies a threshold (para. [0029] number of remote devices requesting for the common content is above the first threshold value…); and determining, by the device and based on the total number of the one or more user devices satisfying the threshold, a latency requirement associated with the content (para. [0041] determine QoS level corresponding to a number of more devices.  para. [0029] QoS level includes a lower delay. para. [0037] based on the number of remote devices requesting common content, determines QoS level at which the network node 112 would QoS level is increased with… lower delay).

Regarding claim 8, Kodaypak teaches a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of an device, cause the one or more processors to: 
obtain, via a base station, one or more respective requests from a plurality of user devices to access content, wherein one or more first user devices, of the plurality of user devices, is associated with the device (para. [0030] group communications, such as broadcast and/or multicast techniques are provided.  para. [0031] multimedia broadcast/multicast service. para. [0079] request for group communication); 
determine whether a total number of the plurality of user devices satisfies a threshold; 
determine, based on the total number of the plurality of user devices satisfying the threshold, a latency requirement associated with the content; 
determine that the device cannot satisfy the latency requirement (para. [0052] engine 224… incorporated into GCS-AS 202.  para. [0053] engine 224… perform node selection techniques.  para. [0080] node selection criteria.  para. [0081] applied to all requests for GCS service, criteria can be 
cause, based on determining whether the device cannot satisfy the latency requirement, a different device to send the content to the plurality of user devices via the base station (para. [0085] identifying a particular network node that satisfies the criteria.  to the extent that the selection have not been satisfied, identify alternative candidate GCS network node based on request.  para. [0087] GCS datagrams or packets can be directed to the UE 108).
Kodaypak does not teach: 
the device, another device, and a different device are edge devices;
wherein one or more second user devices, of the plurality of user devices, is associated with another edge device;
determine whether a total number of the plurality of user devices satisfies a threshold; 
determine, based on the total number of the plurality of user devices satisfying the threshold, a latency requirement associated with the content.
Sherf discloses obtaining, by an edge device, one or more respective requests from one or more user devices to access content; and selectively causing, by the edge device, the edge device or a different edge device to send the content to the one or more user devices (para. [0053] content request… from one or more of the client devices.  para. [0059] using the edge servers as the management and/or delivery servers.  para. [0173] select… delivery server evaluated to provide best performance, performance criteria… latency, quality of service (QoS).  para. [0082] single server comprising both the management server 220 and the delivery server 210.  para. [0078] delivery servers 210 and/or the management server 220 may be utilized through one or more edge servers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kodaypak with Sherf such that the devices of Kodaypak are implemented as edge devices.  One of ordinary skill in the art would have been motivated to implement Sherf’s edge devices in order to have provided benefits of response time to the content request… may be significantly reduced.  reducing significantly the latency for providing requested content object(s)).
Lou teaches a device obtaining one or more requests from a plurality of user devices to access content, wherein one or more first user devices, of the plurality of user devices, is associated with a device, and one or more second user devices, of the plurality of user devices, is associated with another device; and determining, by the device, a total number of the plurality of user devices satisfying a threshold (para. [0079] base station, third base station.  para. [0080] determining a number of requests received at the server.  determining whether the number of requests exceed a threshold.  select a cellular broadcast tower (CBT) to transmit data to the mobile device.  para. [0082] first base station 210 may represent one CBT).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kodaypak and Sherf with Lou’s disclosure such that the edge device obtains requests from user devices associated with different devices and determining that the total number of user devices requesting content satisfy a threshold.  One of ordinary skill in the art would have been motivated to do so for benefits of providing for optimal use of network resources by reserving resources for providing data until the threshold is satisfied (para. [0086]).
Li discloses determining, by a device, a total number of the one or more user devices (para. [0037] based on the number of remote devices requesting common content); determining, by the device, that the total number of the one or more user devices satisfies a threshold (para. [0029] number of remote devices requesting for the common content is above the first threshold value…); and determining, by the device and based on the total number of the one or more user devices satisfying the threshold, a latency requirement associated with the content (para. [0041] determine QoS level corresponding to a number of more devices.  para. [0029] QoS level includes a lower delay. para. [0037] based on the number of remote devices requesting common content, determines QoS level at which the network node 112 would multicast the common content.  determines whether resources that are available are enough to support the estimated QoS).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kodaypak and Lou with Li’s QoS level is increased with… lower delay).

Regarding claim 15, Kodaypak teaches a device, comprising: one or more processors configured to: 
obtain one or more respective requests from a plurality of user devices to access content, wherein one or more first user devices, of the plurality of user devices, is associated with the device (para. [0030] group communications, such as broadcast and/or multicast techniques are provided.  para. [0031] multimedia broadcast/multicast service. para. [0079] request for group communication); 
determine whether the device or a first different device can satisfy the latency requirement (para. [0023] application can pose QoS requirements.  para. [0080] node selection criteria.  para. [0081] applied to all requests for GCS service, criteria can be provided by one of a requesting entity.  claim 2. latency factors); and 
selectively cause, based on determining whether the device or the first different device can satisfy the latency requirement, the device, the first edge device, or a second different device to send the content to the plurality of user devices (para. [0052] engine 224… incorporated into GCS-AS 202.  para. [0053] engine 224… perform node selection techniques.  para. [0083] metrics of candidate GCS network node are determined), 
wherein the device is caused to send the content to the one or more first user devices when the device can satisfy the latency requirement (para. [0085] identifying a particular network node that satisfies the criteria.  para. [0087] GCS datagrams or packets can be directed to the UE 108), 

Kodaypak does not teach: 
the device, the another device, the first different device, and the second different edge device are edge devices;
wherein one or more second user devices, of the plurality of user devices, is associated with another edge device;
determine whether a total number of the plurality of user devices satisfies a threshold; 
determine, based on the total number of the plurality of user devices satisfying the threshold, a latency requirement associated with the content.
Sherf discloses obtaining, by an edge device, one or more respective requests from one or more user devices to access content; and selectively causing, by the edge device, the edge device or a different edge device to send the content to the one or more user devices (para. [0053] content request… from one or more of the client devices.  para. [0059] using the edge servers as the management and/or delivery servers.  para. [0173] select… delivery server evaluated to provide best performance, performance criteria… latency, quality of service (QoS).  para. [0082] single server comprising both the management server 220 and the delivery server 210.  para. [0078] delivery servers 210 and/or the management server 220 may be utilized through one or more edge servers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kodaypak with Sherf such that the devices of Kodaypak are implemented as edge devices.  One of ordinary skill in the art would have been motivated to implement Sherf’s edge devices in order to have provided benefits of reduced response time and latency (see para. [0059] response time to the content request… may be significantly reduced.  reducing significantly the latency for providing requested content object(s)).

Li discloses determining, by a device, a total number of the one or more user devices (para. [0037] based on the number of remote devices requesting common content); determining, by the device, that the total number of the one or more user devices satisfies a threshold (para. [0029] number of remote devices requesting for the common content is above the first threshold value…); and determining, by the device and based on the total number of the one or more user devices satisfying the threshold, a latency requirement associated with the content (para. [0041] determine QoS level corresponding to a number of more devices.  para. [0029] QoS level includes a lower delay. para. [0037] based on the number of remote devices requesting common content, determines QoS level at which the network node 112 would multicast the common content.  determines whether resources that are available are enough to support the estimated QoS).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kodaypak and Lou with Li’s disclosure of determining a latency requirement based on the total number of one or more user devices such that the Kodaypak’s determination of a latency requirement is based on the device performing QoS level is increased with… lower delay).

Regarding claim 6, Kodaypak in view of Sherf, Lou, and Li teach the method of claim 1, wherein determining whether the edge device can satisfy the latency requirement comprises: determining a latency capability of the edge device; and determining, based on the latency capability of the edge device, that the edge device can satisfy the latency requirement (Kodaypak: para. [0083] metrics… utilization, capacity.  Li: para. [0032] available resource capability.  para. [0037] determines (206) whether resources that are available are enough to support the estimated QoS level).

Regarding claim 7, Kodaypak in view of Sherf, Lou, and Li teach the method of claim 1, wherein the content is multicast content or broadcast content (Kodaypak: para. [0015] media content. para. [0030] group communications, such as broadcast and/or multicast techniques.  para. [0031] multimedia broadcast/multicast service. para. [0079] request for group communication).

Regarding clam 9, Kodaypak in view of Sherf, Lou, and Li teach the non-transitory computer-readable medium of claim 8, where the one or more instructions, that cause the one or more processors to determine that the edge device cannot satisfy the latency requirement, cause the one or more processors to: 
determine a latency capability of the edge device, and determine, based on the latency capability of the edge device, that the edge device cannot satisfy the latency requirement (Kodaypak: para. [0053] engine 224… perform node selection techniques.  para. [0080] node selection criteria.  para. [0081] applied to all requests for GCS service, criteria can be provided by one of a requesting entity.  claim 2. 
wherein the one or more instructions further cause the one or more processors to: determine, based on determining that the edge device cannot satisfy the latency requirement, a latency capability of the different edge device; and determine, based on the latency capability of the different edge device, that the different edge device can satisfy the latency requirement (Kodaypak: para. [0085] identify alternative candidate GCS network node, identifying a particular network node that satisfies the criteria.  each candidate can be evaluated… until one of the candidate satisfies the selection criteria).

Regarding claim 13, Kodaypak in view of Sherf, Lou, and Li teach the non-transitory computer-readable medium of claim 8, wherein the content is time synchronized content (Kodaypak: para. [0016],[0017] live event, live streaming.  Sherf: para. [0073] streaming data objects, live music convert, live football match, feed…).

Regarding claim 14, Kodaypak in view of Sherf, Lou, and Li teach the non-transitory computer-readable medium of claim 8, wherein the content is multicast content or broadcast content (Kodaypak: para. [0015] media content. para. [0030] group communications, such as broadcast and/or multicast techniques.  para. [0031] multimedia broadcast/multicast service. para. [0079] request for group communication).

Regarding claim 20, Kodaypak in view of Sherf, Lou, and Li teach the edge device of claim 15, wherein the one or more processors, when determining whether the edge device can satisfy the latency requirement, are configured to: determine a latency capability of the edge device; and determine, based on the latency capability of the edge device, that the edge device can satisfy the latency requirement (Kodaypak: para. [0083] metrics… utilization, capacity.  Li: para. [0032] available resource capability.  .

Claims 4, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaypak in view of Sherf, Lou, Li, and Guim Bernat et al. US Patent Publication No. 2019/0278631 (“Guim Bernat”).

Regarding claim 4, Kodaypak does not teach the method of claim 1, wherein the edge device is associated with a far edge cloud and the different edge device is associated with an edge cloud or a central cloud.
Guim Bernat discloses an edge device associated with a far edge cloud and a different edge device associated with an edge cloud or a central cloud (see fig. 2A, gateway 204, edge nodes 206; para. [0026] edge resources that server as access points at the far edge of a network.  multi-access edge computing MEC.  Note. The claim broadly recites that the edge devices are “associated” with a corresponding cloud but is not specific as to how the devices are associated with the cloud.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kodaypak with Guim Bernat’s network such that the edge device disclosed by the combination of Kodaypak and Sherf is associated with a far edge cloud and the different edge device is associated with an edge cloud or a central cloud.  One of ordinary skill in the art would have been motivated to implement Guim Bernat in order to have provided benefits such as being able to respond with low latency (para. [0013] respond with low-enough latency for most applications… handle ultra-low latency real-time responses) and provide web-tier services and content delivery (para. [0012] cloud data centers might integrate edge computing architectures with cloud-based network architectures to enable web-tier services and content delivery to devices).



Regarding claim 16, Kodaypak does not teach the edge device of claim 15, wherein the edge device is associated with a far edge cloud, the first different edge device is associated with an edge cloud, and the second different edge device is associated with a central cloud.
Guim Bernat discloses an edge device associated with a far edge cloud, a first different edge device is associated with an edge cloud, and a second different edge device is associated with a central cloud (see fig. 2A, gateway 204, edge nodes 206; para. [0026] edge resources that server as access points at the far edge of a network.  multi-access edge computing MEC.  Note. The claim broadly recites that the edge devices are “associated” with a corresponding cloud but is not specific as to how the devices are associated with the cloud.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kodaypak with Guim Bernat’s network such that the edge device disclosed by the combination of Kodaypak and Sherf is associated with a far edge cloud, the different edge device is associated with an edge cloud, and a second different edge device is associated with a central cloud.  One of ordinary skill in the art would have been motivated to implement Guim Bernat in order to have provided benefits such as being able to respond with low latency and provide web-tier services and content delivery.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kodaypak in view of Sherf, Lou, Li, and Han et al. US Patent Publication No. 2015/0003242 (“Han”).

Regarding claim 5, Kodaypak teaches determining, based on the total number of the plurality of user devices satisfying the threshold, the latency requirement.  Kodaypak does not teach the method of claim 1, wherein determining the latency requirement associated with the content comprises: determining a type of the content; and determining, based on the type of the content, the latency requirement.
transmission latency of the service data may be set to high priority. para. [0073] improving the processing efficiency of the data packet).

Regarding claim 12, the claim is a medium claim corresponding to claim 5 and comprising similar subject matter.  Therefore, claim 12 is rejected under a similar rationale as claim 5. 

Regarding claim 19, the claim is a device claim corresponding to claim 4 and comprising similar subject matter.  Therefore, claim 19 is rejected under a similar rationale as claim 5. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kodaypak in view of Sherf, Lou, Li, and Glasser et al. US Patent Publication No. 2016/0337411 (“Glasser”).

Regarding claim 17, Kodaypak does not teach the edge device of claim 15, wherein the one or more processors are further configured to: determine a multicast or broadcast hosting efficiency requirement of the edge device; and determine the threshold based on the multicast or broadcast hosting efficiency requirement of the edge device.
multicast delivery can be a significantly more efficient way to deliver the content).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kodaypak in view of Sherf, Lou, Li, and Glasser et al. US Patent Publication No. 2016/0337411 (“Glasser”), and Nakil et al. US Patent Publication No. 2018/0173557 (“Nakil”).

Regarding claim 18, Kodaypak does not teach the edge device of claim 15, when determining that the total number of the plurality of user devices satisfies the threshold, are configured to: send a message to the first different edge device or the second different edge device indicating that the edge device is multicast or broadcast enabled.
Glasser discloses when determining that the total number of the one or more user devices satisfies the threshold, the device becoming multicast enabled (para. [0022] once the number of clients exceeds a threshold, multicast delivery can be a significantly more efficient.  para. [0031] number of requests exceeds a threshold such that multicast content delivery can be more efficient that unicast content delivery).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Kodaypak and Li with Glasser’s disclosure of becoming multicast enabled determining that the total number of the one or more user 
	Nakil discloses sending a message to a first different device or a second different device indicating that the device is multicast or broadcast enabled (para. [0120] VMs 36 executed in servers 12 may exchange messages to learn about “neighboring” multicast-enabled VMs in other servers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Kodaypak, Sherf, Li, and Glasser with Nakil’s disclosure of sending a message to a first different device or a second different device indicating that the device is multicast or broadcast enabled such that the device of Kodaypak sends a message indicating the device is multicast enabled.  One of ordinary skill in the art would have been motivated to implement Nakil in order to have similarly enabled servers to be informed on the status of other servers.  

Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445